Case 1:20-cv-21339-AKK Document 44 Entered on FLSD Docket 08/19/2020 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 1:20-cv-21339-AKK

   JONATHAN MULLANE,                          )
                                              )
         Plaintiff,                           )
   v.                                         )
                                              )
   FREDERICO A. MORENO, et al.,               )
                                              )
         Defendants.                          )


                                        ORDER

        This action is before the court on Jonathan Mullane’s renewed and assented-

  to motion for CM/ECF access and for leave to file electronically, doc. 40, renewed

  motion for referral to the volunteer attorney program, doc. 41, and stipulated motion

  for leave to file a second amended complaint, doc. 43. First, after discussing the

  matter further the clerk’s office, the renewed motion for CM/ECF access, doc. 40, is

  DENIED.

        Next, Mullane asks the court to refer this case to the volunteer attorney

  program, citing his inability to retain local counsel due to the alleged prominence of

  the defendants and his contention that “the relative economic burden of retaining

  private counsel . . . is unduly burdensome.” Doc. 41 at 2-3. Mullane is not

  proceeding in forma pauperis and does not attest that he cannot obtain counsel

  because he is unable to afford a lawyer. See docs. 3; 41. Moreover, “[a]ppointment
Case 1:20-cv-21339-AKK Document 44 Entered on FLSD Docket 08/19/2020 Page 2 of 2




  of counsel in a civil case is not a constitutional right. It is a privilege that is justified

  only by exceptional circumstances, such as where the facts and legal issues are so

  novel or complex as to require the assistance of a trained practitioner.” Fowler v.

  Jones, 899 F.2d 1088, 1096 (11th Cir. 1990) (citations omitted). This case is not so

  novel or complex to justify appointment of counsel, and, based on his pleadings, it

  is a case that Mullane seems very capable of litigating on his own. Accordingly,

  Mullane’s motion for referral to the volunteer attorney program, doc. 41, is

  DENIED.

         Finally, the defendants do not oppose Mullane’s motion for leave to amend

  his complaint, doc. 43 at 4, and “[t]he court should freely give leave [to amend] when

  justice so requires,” Fed. R. Civ. P. 15(a)(3). Thus, Mullane’s motion to amend,

  doc. 43, is GRANTED. The Clerk is DIRECTED to file Mullane’s second

  amended complaint, doc. 43-1, as a separate docket entry. The defendants’ response

  is due thirty days after the second amended complaint is docketed.

         DONE the 19th day of August, 2020.


                                            _________________________________
                                                     ABDUL K. KALLON
                                              UNITED STATES DISTRICT JUDGE




                                               2
